OPINION — AG — ** STRIKE — EMPLOYEES — TAKING PLACE THEREOF ** (1) 40 Ohio St. 199.2 [40-199.2] PROHIBITS AN INDIVIDUAL FROM ACCEPTING OR OFFERING TO ACCEPT, EMPLOYMENT IN PLACE OF WORKERS INVOLVED IN A STRIKE OR LOCKOUT SO LONG AS HE OR SHE HAS CUSTOMARILY AND REPEATEDLY OFFERED HIMSELF FOR EMPLOYMENT IN PLACE OF EMPLOYEES INVOLVED IN A STRIKE OR LOCKOUT. (2)-(A) 40 Ohio St. 199.1 [40-199.1] PROHIBITS A PERSON OR BUSINESS ENTITY FROM RECRUITING, PROCURING, SUPPLYING, REFERRING INVOLVED IN A STRIKE OR LOCKOUT SO LONG AS THEY ARE KNOWINGLY FURNISHING A PERSON WHO HAS CUSTOMARILY AND REPEATEDLY OFFERED HIMSELF FOR EMPLOYMENT IN PLACE OF THOSE INVOLVED IN A STRIKE OR LOCKOUT. (B) HOWEVER, A PERSON OR BUSINESS ENTITY FALLS WITHOUT THE PROHIBITORY SCOPE OF 40 Ohio St. 199.1 [40-199.1] AND, THEREFORE, CAN RECRUIT, SUPPLY, REFER OR OTHERWISE FURNISH WORKERS FOR EMPLOYMENT IN PLACE OF THOSE INVOLVED IN A STRIKE OR LOCKOUT SO LONG AS THE FURNISHING OF STRIKEBREAKERS IS NOT ITS USUAL TRADE OR BUSINESS AND SO LONG AS IT MEETS THE APPROPRIATE SIX MONTH REQUIREMENT PRESCRIBED IN THE PERTINENT PORTION OF 40 Ohio St. 199.1 [40-199.1] (3) 40 Ohio St. 199.1 [40-199.1] PROHIBITS AN EMPLOYER, DURING A STRIKE OR LOCKOUT, FROM KNOWINGLY HIRING REPLACEMENT WORKERS WHO HAVE CUSTOMARILY AND REPEATEDLY OFFERED THEMSELVES FOR EMPLOYMENT IN PLACE OF EMPLOYEES INVOLVED IN A STRIKE OR LOCKOUT. (FIRM, STRIKEBREAKERS, LABOR STRIKE, EMPLOYMENT) CITE: 40 Ohio St. 199.1 [40-199.1], 40 Ohio St. 199.2 [40-199.2], 40 Ohio St. 199.4 [40-199.4] (F. ANDREW FUGITT)